NICCND (12/1/18)                UNITED STATES BANKRUPTCY COURT                      U.S. BANKRUPTCY COURT
                                         District of Oregon                          DISTRICT OF OREGON
                                                                                            FILED
In re                                           )
 Margaret Hardison                              )                                        March 26, 2019
                                                    Case No. 19−30003−tmb7
Debtor(s)                                       )                                  Clerk, U.S. Bankruptcy Court
                                                )   Notice of Intent
                                                )   to Close Case                           BY DEPUTY
                                                )   Without Entry of
                                                )   Discharge
                                                )

It appearing a certificate of debtor education has not been filed by each debtor, now, therefore,

NOTICE IS GIVEN that, even if a debtor is otherwise eligible for a discharge, this case may still be closed,
upon completion of all case administration, without entry of a discharge order for a noncomplying debtor,
and without further notice per 11 USC § 727(a)(11), unless, within 15 days of the FILED date above, a
certificate of debtor education is filed by the debtor(s) with the clerk.

To obtain a list of approved debtor education providers, go to https://www.orb.uscourts.gov and select
Debtor Education Providers under Other Resources.



                                                                               Clerk, U.S. Bankruptcy Court
                                                                               1050 SW 6th Ave. #700
                                                                               Portland, OR 97204




                            Case 19-30003-tmb7          Doc 14   Filed 03/26/19
